Citation Nr: 1727059	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-11 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as secondary to exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the U.S. Navy from August 1965 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. The Veteran was not exposed to herbicide agents during military service.  

2. The evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's ischemic heart disease was incurred in or is otherwise etiologically related to service.


CONCLUSION OF LAW

1. The criteria for service connection for ischemic heart  disease have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Compliant notice addressing all notice elements required was furnished in a November 2010 letter.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  The Board acknowledges that the Veteran has not undergone VA examination in connection with the claim on appeal.  However, the Board finds that there is insufficient evidence of a link to service as to justify such an examination at this time.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, this matter was remanded by the Board in July 2015.  At that time, the RO was instructed to conduct certain development to confirm the Veteran's contended in-service exposure to herbicide agents, after which the claims were to be readjudicated and a Supplemental Statement of the Case (SSOC) issued.

A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO contacted the Joint Services Records Research Center (JSRRC) as directed.  In January 2016, a specialist from JSRRC asserted that the Veteran's contended in-service exposure to herbicide agents could not be conceded.  The claim was readjudicated in a January 2016 SSOC.  

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.  The Board will thus review the merits of the Veteran's claims.

Entitlement to service connection for ischemic heart disease, to include as secondary to exposure to herbicide agents

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For certain chronic diseases, including ischemic heart disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases.  

The Veteran is seeking entitlement to service connection for ischemic heart disease, diagnosed as coronary artery disease, to include as secondary to in-service exposure to Agent Orange.  Per VA regulations, if a veteran was exposed to herbicide agents during service, certain diseases are presumed to have been incurred in-service if they manifest to a compensable degree within specified periods, and even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  Ischemic heart disease is among those diseases presumptively linked to herbicide agent exposure.

December 2010 VA treatment records reveal a current diagnosis of coronary artery disease; notes characterize the condition as "IHD," or ischemic heart disease.  A review of the Veteran's service personnel and treatment records reveals no reference to heart problems of any kind, and the medical file does not reveal heart-related complaints or diagnoses within a year of separation, nor for many years thereafter.  The Veteran has not contended that his heart disease manifested in service, nor within a year of separation, nor has he contended that the evidence shows chronicity of symptomatology.  Rather, the Veteran's contention throughout this appeal has been that his ischemic heart disease manifested many years after separation secondary to exposure to herbicide agents while serving aboard the USS Roosevelt during the Vietnam War.

VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or its inland waterways between January 9, 1962 and May 7, 1975 shall be presumed to have been exposed to herbicide agents.  "Service in the Republic of Vietnam" includes service in the waters offshore if the condition of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.313 (a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the veteran's presence at some point on the landmass or the inland waters of Vietnam).

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k. 

A document compiled for the VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" contains a list of ships that operated primarily or temporarily on Vietnam's inland waterways, ships that docked to the shore or pier in Vietnam, and ships that operated on Vietnam's close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel. 

In this case, the ship aboard which the Veteran served, the USS Roosevelt, was a large aircraft carrier.  Ships of this size served in deep "blue" water, and the USS Roosevelt is not included on the list of ships which operated on the inland waters of Vietnam.  Further, a January 2016 formal finding issued by the JSRRC confirmed there is no evidence that the USS Roosevelt entered the inland waterways of Vietnam at any point.  

The Veteran has also argued that he was exposed to herbicide agents which were transported aboard the USS Roosevelt.  However, the record contains a May 2009 memorandum from the JSRRC stating in part, "the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."

Moreover, neither the deck log from the USS Roosevelt nor the Veteran's service records contain any information suggesting the Veteran ever went ashore in the Republic of Vietnam.  While the Board is sympathetic to the Veteran's complaints, the preponderance of the evidence in this case is against a finding that the Veteran was exposed to herbicides, including Agent Orange, in service, either on a presumptive or direct basis.  His claim of entitlement to service connection based on presumptive exposure to herbicide agents is therefore denied.

Notwithstanding the foregoing, the Veteran is not precluded from seeking service connection on a direct theory of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120-23 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, as noted above, service treatment records do not indicate (and the Veteran does not allege) heart-related symptoms in service.  Further, VA treatment records from December 1980, more than a decade after separation, indicate the Veteran was beset by "[n]o abnormality of the heart," with no active heart disease.  There is no evidence of heart disease of any kind until November 2010, when private treatment records indicate the Veteran began treatment for coronary artery disease.  There is no medical evidence of record suggesting a nexus between the Veteran's military service and the development of his heart disease.  As such, the Board finds that the Veteran's heart disease was neither manifest during active service nor etiologically related to service.  

Consideration has been given to the Veteran's personal assertion that his coronary artery disease is related to service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The disability at issue is not a condition that is readily amenable to probative lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Based on the above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is denied.








ORDER

Entitlement to service connection for ischemic heart disease is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


